Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 6/6/2022 is acknowledged. Claims 1-12 are currently pending. Claims 7-10 have been withdrawn. Claim 6 has been amended. Claims 11 and 12 have been newly added. Accordingly, claims 1-6 and 11-12 are currently under examination.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Withdrawn Rejections
Applicant’s arguments/claim amendments filed 6/6/2022, with respect to the previous 112(b) rejection of claim 6 have been fully considered and are persuasive. The previous 112(b) rejection of claim 6 has been withdrawn because applicant have amended the claims such that they no longer present the indefiniteness issues pointed out in the previous office action.  
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (WO 2017/097882 A1; Jun. 15, 2017) in view of Kozuki (Journal of ASTM International, Vol. 6. No. 9, Pg. 1-9, Aug. 2009). 
	Weiss throughout the reference teaches liquid formulations in the form of emulsion concentrate comprising solvents and pesticides (Abstract; Pg. 2, line 17). Weiss discloses the formulation comprising component b (solvents), which contain at least one organic solvent such as the organic solvent of compound I (Pg. 2, line 1-5). Weiss teaches the formulation, along with solvent of compound I, also contain one or more solvent (Pg. 6, line 24). Weis discloses ethyl 3-ethoxypropionate (i.e. ether ester of formula 1 recited in instant claims 1, 4 and 6) and N,N-dimethylacetamide (i.e. polar amide of formula 2 recited in instant claims 1-3 and 6) being further suitable organic solvents (Pg. 4, line 5, 20-21; Pg. 5, line 16-17). 
While Weiss teaches that 3-ethoxypropionate and N,N-dimethylacetamide can both be included as further suitable solvents in the formulation, Weiss does not disclose these presently claimed solvents in an exemplified embodiment. However, this deficiency is addressed by Kozuki. 
Kozuki teaches a predictive solubility tool for pesticide emulsifiable concentrate formulations. The organic conceptual diagram was used to search for a suitable solvent for pesticides that are hardly soluble in the common nonpolar solvents used for emulsifiable concentrate formulations (Title; Abstract). Kozuki teaches Ethyl 3-ethoxypropionate and N,N-dimethylacetamide as one of the tested solvents to use in emuslifiable concentrate formulations for pesticides (Table 4). Kozuki discloses clothianidin as one of the pesticides that is hardly soluble in common nonpolar solvents (Fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weiss to incorporate the teachings of Kozuki and specifically include ethyl 3-thoxypropionate and N,N-dimethylacetamide as the solvents. One would be motivated to do so because both Kozuki and Weiss teach emulsion concentration formulations comprising pesticide and solvent and Kozuki further teaches that ethyl 3-ethoxypropionate and N,N-dimethylacetamide being suitable solvents for pesticides that are hardly soluble in the common nonpolar solvents used in emulsifiable concentrate formulations (Page 4). Weiss teaches clothianidin as one of the preferred insecticidal components that can be included in the formulation (Pg. 9, line 23-24) and, as discussed supra, Kozuki discloses clothianidin as one of the pesticides that is hardly soluble in common nonpolar solvents. Thus, since Weiss already discloses that both ethyl 3-thoxypropionate and N,N-dimethylacetamide can be included as the solvents and clothianidin as an insecticide, one skilled in the art would have had a reasonable expectation of success of incorporating Kozuki’s teachings and include ethyl 3-thoxypropionate and N,N-dimethylacetamide solvents for pesticides that are hardly soluble in the common nonpolar solvents used in emulsifiable concentrate formulations. 
With respect to the instantly claimed amount of ether ester solvent, Weiss teaches proportion of compound I solvent in component b (the solvent component) may be 1% to 95% by weight. Including 95% of compound I solvent leaves the ether ester solvent (i.e. ethyl 3-thoxypropionate) at less than 5% which overlaps the amount of ether ester solvent recited in instant claims 5.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
From the combined teaching of the cited references, one of ordinary skill in the art would have
had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 6/6/2022, with respect to the 103 rejection have been fully considered but they are not persuasive. 
Applicant argued Weiss does not disclose solvent mixtures or their compatibility with various pesticides. It was argued that as demonstrated in the instant specification, solvent mixtures with ether esters such as ethyl-3-ethoxy propionate may be unstable and otherwise incapable of dissolving pesticides such as an amide based pesticide and that this includes solvent mixtures with dimethyl sulphoxide (DMSO) disclosed as an equivalent solvent in the listing of Weiss. It was also argued that Kozuki discloses only potential candidate solvents and is silent with respect to combinations of solvent such as ether esters and polar amides. 
In response, as discussed in the 103 rejection above, Weiss teaches the formulation, along with solvent of compound I, also contain one or more solvent which include the claimed polar amides and ether ester solvent. Kozuki teaches that ethyl 3-ethoxypropionate and N,N-dimethylacetamide being suitable solvents for pesticides that are hardly soluble in the common nonpolar solvents used in emulsifiable concentrate formulations (Page 4). Weiss teaches clothianidin as one of the preferred insecticidal components that can be included in the formulation (Pg. 9, line 23-24) and, as discussed supra, Kozuki discloses clothianidin as one of the pesticides that is hardly soluble in common nonpolar solvents. Thus, since Weiss already discloses that both ethyl 3-thoxypropionate and N,N-dimethylacetamide can be included as the solvents and clothianidin as an insecticide, one skilled in the art would have had a reasonable expectation of success of incorporating Kozuki’s teachings and include combination of ethyl 3-thoxypropionate and N,N-dimethylacetamide solvents for pesticides that are hardly soluble in the common nonpolar solvents. 
With respect to applicant’s argument that ether ester solvent may be unstable and otherwise incapable of dissolving pesticides when used in combination with DMSO solvent, it is argued that firstly, the instant claim do not require there being any pesticide in the claimed solvent composition and particularly, there is no requirement of there being an amide based pesticide in the instant claims. Also, the examples in the instant specification (e.g. Table 4) do not show that the dissolution results would be the same when different pesticides are used. Table 4 examples use one specific active pesticide ingredient and also the amounts of solvent and pesticide used in Table 4 examples are much narrower than the claimed amounts and thus applicant’s arguments of unexpected results do not appear to be commensurate in scope with the instant claims at this time because the examples in the instant specification are much narrower in scope than the instant claims. 
Applicant further argued that the prior art fails to disclose the limitations recited in new claims 11 and 12.
In response, applicant’s attention is respectfully drawn to the 103 rejection above wherein Weiss and Kozuki both teach the solvents recited in claim 12. 
With respect to claim 11, the claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616